21 A.3d 618 (2011)
420 Md. 44
ATTORNEY GRIEVANCE COMMISSION of Maryland, Petitioner
v.
A. Ryan LAHUTI, Respondent.
Misc. Docket AG No. 93, September Term 2010.
Court of Appeals of Maryland.
June 14, 2011.

ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent A. Ryan Lahuti to disbar the Respondent from the practice of law.
The Court having considered this Petition, it is this 14th day of June, 2011.
ORDERED, that Respondent, A. Ryan Lahuti, be and he is hereby disbarred from the practice of law in the State of Maryland.
ORDERED, that the Clerk of this Court shall remove the name of A. Ryan Lahuti from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).